

117 HR 4475 IH: Protecting Consumers in Commerce Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4475IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. McNerney introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Trade Commission Act to permit the Federal Trade Commission to enforce such Act against certain common carriers.1.Short titleThis Act may be cited as the Protecting Consumers in Commerce Act of 2021. 2.Authority of Federal Trade Commission over certain common carriersSection 4 of the Federal Trade Commission Act (15 U.S.C. 44) is amended by striking the undesignated paragraph relating to the definition of the term Acts to regulate commerce and inserting the following:Acts to regulate commerce means subtitle IV of title 49, United States Code, and all Acts amendatory thereof and supplementary thereto..